KIRTON LAW FIRM                                                        2/18/2020
______________________________________________________________________________


Marlon G. Kirton, Esq.                  Nassau County:
                                   175 Fulton Avenue, Suite 305
________________                   Hempstead, New York 11550
                                   Tel. # (516) 833-5617
                                   Fax # (516) 833-5620

February 13, 2020                         A substitution of counsel hearing will be held on
                                          February 25, 2020 at 10:30 AM.
VIA ELECTRONIC FILING
                                          SO ORDERED.
Hon. Edgardo Ramos
United States District Court
Thurgood Marshall
United States Courthouse
40 Foley Square                                                    2/18/2020
New York, New York 10007

Re: U.S. v. Bobby Weston, 19 cr. 503 (ER)

Dear Judge Ramos:

        I represent Bobby Weston in the above-referenced matter. This Court sentenced Mr.
Weston on January 31, 2020. I filed a Notice of Appeal on his behalf on February 11, 2020.
However, Mr. Weston wants new counsel. I request the Court schedule a conference to resolve
issues regarding counsel.

        I represented Mr. Weston at his sentencing hearing on January 31, 2020. On February 4,
2020, I received communication from his family, indicating that he no longer wanted me to be
his attorney. On February 7, 2020, I met with Mr. Weston in person. I explained to him his right
to appeal. He confirmed that he wanted new counsel. On February 11, 2020, I filed a Notice of
Appeal to preserve his rights. I now request a conference concerning his future representation. I
have informed the Government of the situation.

       Please contact me if you have any questions or concerns.




s/Marlon G. Kirton
Marlon G. Kirton, Esq.



1
cc: Thomas John Wright, Assistant United States Attorney (via electronic mail)




2
